IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 GLUE WILKINS,                               : No. 80 MM 2018
                                             :
                     Petitioner              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 DAUPHIN COUNTY PRESIDENT JUDGE              :
 RICHARD A. LEWIS AND HONORABLE              :
 FRANCIS T. CHARDO, III, DISTRICT            :
 ATTORNEY,                                   :
                                             :
                     Respondents             :


                                       ORDER



PER CURIAM


      AND NOW, this 13th day of July, 2018, the Application for Leave to File Original

Process is GRANTED, the “King’s Bench Matter” is DENIED, and the Application for

Leave to File Nunc Pro Tunc Answer is DISMISSED AS MOOT. The Prothonotary is

DIRECTED to strike the jurist’s name from the caption.